PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/103,461
Filing Date: 14 Aug 2018
Appellant(s): pro med instruments GmbH



__________________
Barry Visconte (Reg. No. 52,325)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 April 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge) and Lepinoy (US 5,009,318).
In regards to claim 1, Dinkler discloses a head stabilization device (20; see [Col 2 ln 63-67]; see figure 1) for stabilizing a head of a patient (see [Col 1 ln 60-67]), the head stabilization device (20) comprising:
(a) a base assembly (70; see [Col 3 ln 43-67]; see figure 1) configured to support the head of the patient resting thereon; 
(b) at least two extension bars (86a and 86b; see [Col 4 ln 4-28]; see figure 1) attachable to the base assembly (70; see figure 1 that both 86 are attached to 70), wherein the at least two extension bars (86a and 86b) are adjustable relative to the base assembly (70) and each other to allow changes in the distance between each of the extension bars (86a and 86b; see [Col 4 ln 4-28]; see figure 1), wherein the at least two extension bars (86a and 86b) each comprise a lateral extending portion (98a and 98b; see [Col 4 ln 4-28]; see figure 1) and an upright extending portion (92a and 92b; see [Col 4 ln 4-28]; see figure 1); and 
(c) at least two pads (106a and 106b; see [Col 4 ln 29-41]; see figure 1), each connectable with one of the upright extending portions (92a and 92b; see figure 1 in reference to 106a and 106b being indirectly connected to 92a and 92b via 98a and 98b) of each extension bar (86a and 86b), wherein the at least two pads (106a and 106b) are configured to contact the head of the patient (see [Col 4 ln 29-41]). 
Dinkler does not disclose wherein each pad comprises:
(i) a fluid-filled chamber having a non-contacting arrangement with the patient's head, wherein a pressure within the fluid-filled chamber is adjustable, wherein the fluid-filled chamber includes a valve configured to connect with a pressure device to add fluid to the fluid-filled chamber to increase a pressure within the fluid-filled chamber, and 
(ii) a granular material filled chamber located adjacent the fluid-filled chamber, the granular material filled chamber configured to contact the patient's head so as to conform to the shape of the patient's head when contacting the patient's head, wherein the granular material filled chamber includes at least one vent configured for bidirectional passive venting of the granular filled chamber.
However, Bainbridge teaches an analogous pad (8; see [Col 3 ln 52-67; see figure 2) comprising a granular material filled chamber (chamber formed by 20 filled by granules 22; see [Col 3 ln 52-67]; see figure 2), the granular material filled chamber (20) configured to contact the patient's body (11; see [Col 4 ln 32-50]; see figure 2 that 20 contacts 11) so as to conform to the shape of the patient's body (11) when contacting the patient's body (11; see figure 2 that 20 bends and conforms to 11), wherein the granular material filled chamber (20) includes at least one vent (see [Col 3 ln 52-Col 4 ln 12] in reference to 20 being porous and therefore including at least one vent)  configured for bidirectional passive venting of the granular filled chamber (20; a passive porous material would allow for bidirectional passive venting) for the purpose of absorbing forces applied to the pad, and when forces are applied to the pad creates a pumping effect that circulates air in and out of the pad drawing heat and perspiration from the patient (see [Col 2 ln 23-45]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler and to have utilized the pad comprising a granular material filled chamber which includes at least one vent as taught by Bainbridge in order to have provided an improved at least two pads that would add the benefit of absorbing forces applied to the pad, and when forces are applied to the pad creates a pumping effect that circulates air in and out of the pad drawing heat and perspiration from the patient (see [Col 2 ln 23-45]). 
Dinkler as now modified by Bainbridge does not disclose a fluid-filled chamber having a non-contacting arrangement with the patient's head, wherein a pressure within the fluid-filled chamber is adjustable, wherein the fluid-filled chamber includes a valve configured to connect with a pressure device to add fluid to the fluid-filled chamber to increase a pressure within the fluid-filled chamber, and
a granular material filled chamber located adjacent the fluid-filled chamber
However, Lepinoy teaches an analogous pad (31; see [Col 5 ln 60-64]; see figure 6) comprising a fluid-filled chamber (32; see [Col 2 ln 15-19]; see figure 6) having a non-contacting arrangement with the patient's head (see [Col 6 ln 60-67] in reference to the granular layer being in contact with the patient’s body, and 32 being underneath to distribute pressures), wherein a pressure within the fluid-filled chamber (32) is adjustable (see [Col 6 ln 1-3] in reference to 32 being connected to a depressurization or compression means, this is construed to be a pressure within 32 is adjustable; see also [Col 7 ln 60-67]), wherein the fluid-filled chamber (32) includes a valve (41; see [Col 6 ln 1-3]) configured to connect with a pressure device (double acting pump; see [Col 6 ln 1-3]) to add fluid to the fluid-filled chamber (32; depressurization or compression means is construed to be adding fluid; see [Col 7 ln 60-67]) to increase a pressure within the fluid-filled chamber (32; see [Col 6 ln 1-3]; see also [Col 7 ln 60-67] in reference to slightly inflating 32), and
a granular material filled chamber (33; see [Col 5 ln 65-67]) located adjacent the fluid-filled chamber (32; see figure 6) for the purpose of distributing pressures onto the granular material filled chamber onto the patient to orient the patient in a desired position (see [Col 7 ln 60-67]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler as now modified by Bainbridge and to have added the fluid filled chamber as taught by Lepinoy in order to have provided an improved at least two pads that would add the benefit of distributing pressures onto the granular material filled chamber onto the patient to orient the patient in a desired position (see [Col 7 ln 60-67]) thus increasing the positioning capabilities of the at least two pads. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge), Lepinoy (US 5,009,318), and Day et al. (US 2002/0151907 A1) (hereinafter Day).
In regards to claim 7, Dinkler discloses A head stabilization device (20; see [Col 2 ln 63-67]; see figure 1) for stabilizing a head of a patient (see [Col 1 ln 60-67]), the head stabilization device (20) comprising: 
(a) a pair of extension bars (86a and 86b; see [Col 4 ln 4-28]; see figure 1) extending from a base assembly (70; see [Col 3 ln 43-67]; see figure 1); 
 (c) a pair of pads (106a and 106b; see [Col 4 ln 29-41]; see figure 1), wherein each one of the pair of pads (106a and 106b) is connectable with one of the pair of extension bars (86a and 86b; see figure 1).
Dinkler does not disclose (b) a pair of ratchet features, wherein each one of the pair of ratchet features is in mechanical communication with one of the pair of extension bars, wherein the ratchet features are configured to selectively adjust the pair of extension bars laterally relative to a central axis of the device; 
(i) a first chamber filled with a fluid, the first chamber oriented to have a non-contacting arrangement with the patient's head, and 
(ii) a second chamber filled with a granular material, the second chamber located adjacent the first chamber and configured to have a contacting arrangement with the patient's head, the second chamber having a vent, wherein the first chamber is configured to impinge upon the second chamber such that the granular material within the second chamber is configured to conform to the head of the patient when contacting the head of the patient, wherein the vent is configured for bidirectional passive venting of the second chamber; and 
(d) a pressure application and indication feature connectable with at least one pad of the pair of pads, wherein the pressure application and indication feature is configured to provide fine adjustment of a contact pressure between the pads and the head of the patient.
However, Day teaches an analogous head stabilization device (10; see [0024]; see figure 1) comprising an analogous pair of extension bars (14 and 16; see [0024]; see figure 1) wherein the extension bars (14 and 16) extend from an analogous base (adaptor (not shown); see [0024]); further comprising a pair of ratchet features (17 comprises a pin, and a ratchet, these two features when separate do not function, and only together perform the intended use; as such 17 is construed to be a pair of ratchet features; see [0024]; see figure 1), wherein each one of the pair of ratchet features (17) is in mechanical communication with one of the pair of extension bars (14 and 16; see figure 1 where the teeth of 17 are in communication with 14, and the pin of 17 with 16; actuation of the pin causes movement of the teeth, this movement is construed to be mechanical communication of 17 with 14 and 16), wherein the ratchet features (17) are configured to selectively adjust the pair of extension bars (14 and 16) laterally relative to a central axis of the device (10; see [0024]; see figure 1) for the purpose of determining the spacing between the pair of extension bars (see [0024]);
and a pressure application (26; see [0025]; see figure 1) and indication feature (internal spring which indicates when a predetermined engagement force is reached; see [0025]), wherein the pressure application and indication feature (26) is configured to provide fine adjustment of a contact pressure between the pads and the head of the patient (see [0025]) for the purpose of bringing a head contacting portion into engagement with a user’s head and indicated when a predetermined force/pressure has been achieved (see [0025]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pair of extension bars as disclosed by Dinkler and to have added the pair of ratchet features, and the pressure application and indication feature as taught by Day in order to have provided an improved pair of extension bars that would add the benefits of determining the spacing between the pair of extension bars (see [0024]), and bringing a head contacting portion into engagement with a user’s head and indicated when a predetermined force/pressure has been achieved (see [0025]). 
Dinkler as now modified by Day does not explicitly the pressure application and indicator feature is connectable with at least one pad of the pair of pads. 
However a person of ordinary skill would recognize that the head stabilization device as specifically disclosed by Dinkler comprises pads attached to the pair of extension bars, and thus the addition of the pressure application and indication feature to at least one of the pair of extension bars as taught by the device of Dinkler as now modified by Day (see discussion above for teaching) may be connectable with at least one of the pair of pads, wherein the addition of the pressure application and indication feature connectable with at least on pad of the pair of pads as disclosed by Dinkler as now modified by Day would not hinder the functionality of the at least one pad of the pair of pads to support a user’s head. Thus, the claimed limitations are met by the disclosure of Dinkler as now modified by Neal as discussed. 
Dinkler as now modified by Day does not disclose (i) a first chamber filled with a fluid, the first chamber oriented to have a non-contacting arrangement with the patient's head, and 
(ii) a second chamber filled with a granular material, the second chamber located adjacent the first chamber and configured to have a contacting arrangement with the patient's head, the second chamber having a vent, wherein the first chamber is configured to impinge upon the second chamber such that the granular material within the second chamber is configured to conform to the head of the patient when contacting the head of the patient, wherein the vent is configured for bidirectional passive venting of the second chamber.
However, Bainbridge teaches an analogous pad (8; see [Col 3 ln 52-67; see figure 2) comprising a chamber filled with a granular material (chamber formed by 20 filled by granules 22; see [Col 3 ln 52-67]; see figure 2), the chamber (20) configured to have a contacting arrangement with the patient's body (11; see [Col 4 ln 32-50]; see figure 2 that 20 contacts 11), the chamber (20) having a vent (see [Col 3 ln 52-Col 4 ln 12] in reference to 20 being porous and therefore including at least one vent)  configured for bidirectional passive venting of the granular filled chamber (20; a passive porous material would allow for bidirectional passive venting) for the purpose of absorbing forces applied to the pad, and when forces are applied to the pad creates a pumping effect that circulates air in and out of the pad drawing heat and perspiration from the patient (see [Col 2 ln 23-45]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler and to have utilized the pad comprising a granular material filled chamber which includes at least one vent as taught by Bainbridge in order to have provided an improved at least two pads that would add the benefit of absorbing forces applied to the pad, and when forces are applied to the pad creates a pumping effect that circulates air in and out of the pad drawing heat and perspiration from the patient (see [Col 2 ln 23-45]).
Dinkler as now modified by Day and Bainbridge does not disclose (i) a first chamber filled with a fluid, the first chamber oriented to have a non-contacting arrangement with the patient's head, and 
(ii) a second chamber filled with a granular material, the second chamber located adjacent the first chamber and configured to have a contacting arrangement with the patient's head, wherein the first chamber is configured to impinge upon the second chamber such that the granular material within the second chamber is configured to conform to the head of the patient when contacting the head of the patient.
However, Lepinoy teaches an analogous pad (31; see [Col 5 ln 60-64]; see figure 6) comprising (i) a first chamber (32; see [Col 5 ln 61-65]; see figure 6) filled with a fluid (32 contains air (see [Col 7 ln 60-67], and as such is construed to be filled with a fluid), the first chamber (32) oriented to have a non-contacting arrangement with the patient's head (see [Col 7 ln 60-67] in reference to 32 being beneath (beneath 33) and the user’s body being settled on the granular housing), and 
(ii) a second chamber (33; see [Col 5 ln 60-65]; see figure 6) filled with a granular material (39; see [Col 5 ln 56-67]), the second chamber (33) located adjacent the first chamber (32; see figure 1) and configured to have a contacting arrangement with the patient's head (see [Col 7 ln 60-67] in reference to the granular housing (32) having a user’s body settled upon it), wherein the first chamber (33) is configured to impinge upon the second chamber (32; see [Col 7 ln 60-67] in reference to 32 distributing pressures (on the granular housing) such that the granular material (39) within the second chamber (33) is configured to conform to the head of the patient when contacting the head of the patient (see [Col 7 ln 60-67]) for the purpose of allowing the pad to conform to a user’s body, and hold the user’s body in a desired position (see [Col 7 ln 60-67]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler as now modified by Day and Bainbridge and to have added the first chamber filled with a fluid material such that the at least two pads would have a first chamber filled with a granular material, and a second chamber filled with a fluid material as taught by Lepinoy in order to have provided an improved at least two pads that would add the benefit of allowing the at least two pad to conform to a user’s body, and then consequently hold the user’s body in a desired position (see [Col 7 ln 60-67]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Lepinoy (US 5,009,318).
In regards to claim 24, Dinkler discloses a head stabilization device (20; see [Col 2 ln 63-67]; see figure 1) for stabilizing a head of a patient (see [Col 1 ln 60-67]), the head stabilization device (20) comprising: 
(a) at least two extension bars (86a and 86b; see [Col 4 ln 4-28]; see figure 1); and 
(b) at least two pads (106a and 106b; see [Col 4 ln 29-41]; see figure 1), each connectable with one of the extension bars (86a and 86b; see figure 1 that 106a and 106b are connectable to 86a and 86b via intermediate structures), wherein the at least two pads (106a and 106b) are configured to contact the head of the patient (see [Col 4 ln 29-41]).
Dinkler does not disclose wherein each pad comprises; 
(i) a fluid-filled chamber configured to remain spaced apart from the patient's head in a non-contacting fashion, wherein the fluid-filled chamber includes a valve configured to connect with a pressure device configured to change a volume of a fluid within the fluid-filled chamber to adjust a pressure within the fluid-filled chamber, and 
(ii) a granular material filled chamber located adjacent the fluid-filled chamber and configured to have a contacting arrangement with the patient's head when stabilizing the patient's head with the stabilization device, wherein the granular material filled chamber includes a vent configured to vent air from the granular filled material chamber when the granular material filled chamber is compressed between the patient's head and the fluid-filled chamber, wherein the granular material filled chamber is configured to conform to the shape of the patient's head when contacting the patient's head and compressed between the patient's head and the fluid-filled chamber, wherein a force applied to the patient's head is adjustable by changing the volume of the fluid contained in the fluid-filled chamber.
However, Lepinoy teaches an analogous pad (31; see [Col 5 ln 60-65]; see figure 6), the pad (31) comprising (i) a fluid-filled chamber (32; see [Col 5 ln 60-65]; see figure 6; 32 being filled with air, is construed to be filled with a fluid; see [Col 2 ln 15-20] and [Col 7 ln 60-67] in reference to the air containing housing) configured to remain spaced apart from the patient's head in a non-contacting fashion (see [Col 7 ln 60-67] in reference to the air containing housing (32) being underneath (underneath 33) while the patient’s body is settled on the granular housing, thus 32 is spaced apart from the patient in a non-contacting fashion), wherein the fluid-filled chamber (32) includes a valve (41; see [Col 6 ln 1-3]; see figure 6) configured to connect with a pressure device (double acting pump; see [Col 6 ln 1-3]) configured to change a volume of a fluid within the fluid-filled chamber (32; see [Col 6 ln 1-3] in reference to depressurization or compression (via filling or deflating) thus changing a volume of fluid within 32; see also [Col 7 ln 60-67]) to adjust a pressure within the fluid-filled chamber (32; see [Col 7 ln 60-67]), and 
(ii) a granular material filled chamber (33; see [Col 5 ln 60-65]; see figure 6, 33 filled with 39 (see [Col 5 ln 65-67]) located adjacent the fluid-filled chamber (32; see figure 6) and configured to have a contacting arrangement with the patient's head when stabilizing the patient's head (see [Col 7 ln 60-67] in reference to positioning the patient’s body in a desired position), wherein the granular material filled chamber (33) includes a vent (40; see [Col 6 ln 1-3] and [Col 7 ln 60-67]; see figure 6; vent is defined by Dictionary.cambridge.org as: “a small opening that allows air, smoke, or gas to enter or leave a closed space” (see https://dictionary.cambridge.org/us/dictionary/english/vent) configured to vent air from the granular filled material chamber (33) when the granular material filled chamber (33) is compressed between the patient's head and the fluid-filled chamber (32; see [Col 7 ln 60-67] in reference to depressurizing 33), wherein the granular material filled chamber (33) is configured to conform to the shape of the patient's head when contacting the patient's head and compressed between the patient's head and the fluid-filled chamber (32; see [Col 7 ln 60-67] in reference to 33 fixing the form, fixing the form is construed to be conforming to a patient’s body), wherein a force applied to the patient's head is adjustable by changing the volume of the fluid contained in the fluid-filled chamber (32; changing a volume of the air within 32 would inherently change the force applied to the patient’s head) for the purpose of holding the body in the desired position (see [Col 7 ln 60-67]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler and to have added the granular material filled chamber, and the fluid filled chamber as taught by Lepinoy in order to have provided an improved at least two pads that would add the benefit of holding the body in the desired position (see [Col 7 ln 60-67]).
(2) Response to Argument
I.	Bainbridge is not analogous art.     
In response to Appellant’s argument that the rejection of claims 1 and 7 under 35 U.S.C. §103 based on Dinkler in view of Bainbridge and Lepinoy are improper and should be reversed for at least the reason that Bainbridge is not analogous art. Examiner respectfully disagrees and asserts that Dinkler and Bainbridge, while not immediately drawn to the same field of endeavor in that Dinkler is drawn to a head restraining apparatus which applies stabilizing forces through padding structures 106a and 106b applied to the user’s body through adjustment of the many moveable aspects of the head restraining apparatus, and Bainbridge being drawn to padding devices for dissipating impacts or forces which would affect a user. Thus, due to Bainbridge being drawn to pads which are placed against various parts of the user for dissipating forces on the user (see Bainbridge Figure 1), Bainbridge is considered to be from the same field of endeavor as the padding structures of Dinkler, said field of endeavor being pads which are addressing the problem of dissipating forces applied against the user through padding structures. 
In response to Appellant’s argument that providing a padding structure such as the one depicted by Bainbridge which absorbs applied forces would work against achieving an adequate stabilizing force in which higher forces would be needed to achieve stabilization. Examiner respectfully disagrees and asserts that as established in the final rejection page 5, providing a padding structure with a granular structure and passive vents would in fact add the benefits of “absorbing forces applied to the pad, and circulating air in and out of the pad (in the instant case air would circulate out of the padding structure as stabilizing forces are applied to the user’s head allowing the granular structures to better conform to the user’s head increasing stabilizing capabilities of the device) drawing heat and perspiration from the patient (compressive forces applied to the padding causes air to exit the padding structures at least in part towards the patient within the head stabilization device thus cooling the user (drawing heat) and reducing a patent’s perspiration). In regards to Appellant’s arguments that the patients utilizing a device such as Dinkler’s device are sedated or more likely unconscious, as compared to the active athletes utilizing the padding structures as described by Bainbridge, Examiner respectfully disagrees. In head stabilization surgery, positioning and stabilization is of the utmost importance during the surgery, Examiner asserts that a non-conforming pad, and perspiration of the patient can potentially result in a shift of the patient’s position during the procedure. Thus, such a modification to provide a padding structure which draws heat and perspiration from a patient as taught by Bainbridge would provide an advantage to the padding structures as disclosed by Bainbridge.  
II.	Dinkler and Lepinoy in combination fail to teach or suggest “the granular material filled chamber includes a vent configured to vent air from the granular filled material chamber when the granular material filled chamber is compressed between the patient’s head and the fluid filled chamber”. 
In response to Appellant’s argument that the rejection of claim 24 under 35 U.S.C. §103 based on Dinkler in view of Lepinoy	fails to meet its burden of establishing a prima facie case of obviousness. Appellant argues that Dinkler and Lepinoy in combination fail to teach or suggest “the granular material filled chamber includes a vent configured to vent air from the granular filled material chamber when the granular material filled chamber is compressed between the patient’s head and the fluid filled chamber”. Examiner respectfully disagrees and asserts that the reference of Lepinoy does in fact disclose a vent structure. As established in the final rejection dated 06/11/2021, vent is defined by Dictionary.cambridge.org as: “a small opening that allows air, smoke, or gas to enter or leave a closed space” (see https://dictionary.cambridge.org/us/dictionary/english/vent). Examiner further notes that the valves 40 and 41 are small openings, which in combination with the double acting pumps allow for air, smoke, or gas, to leave the closed space of the closed space formed by the housings 32 and 33. Thus by definition alone, the valves 40 and 41 meet the claimed limitation of “vent”. 
Appellant further argues that “valves 40 and 41 are not small openings that allow air to move freely in or out of a closed space. Instead they are devices connected to other means, i.e. a pump for “halting or controlling the flow of a liquid, gas, or other material through a passage, pipe, inlet, outlet”. Examiner asserts first that valves 40 and 41 are in fact small openings (see figures 6-8 that with respect to the rest of the device 40 and 41 are small openings). Further, allowing air to move freely in or out of a closed space is not claimed by claim 24, or required by the definition of vent provided. The definition only requires “a small opening that allows air, smoke, or gas to enter or leave a closed space”. The claim only requires “wherein the granular material filled chamber includes a vent configured to vent air from the granular material filled chamber, neither of which require the free movement of air or gasses in or out of a closed space. Thus, valves 40 and 41 meet the claimed limitation of “vent” and the definition of “vent”.
In regards to Appellant’s argument that the Office has not provided any reasoning or rationale for how or why someone of ordinary skill in the art would modify the valve in Lepinoy to instead be a vent. As established above, the valve of Lepinoy meets both the claimed limitation of “vent” via allowing air into or out of a closed space, as well as the dictionary definition of “vent”. Thus, no modification is required by the Office to modify the structure or valve component of Lepinoy. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
Conferees:
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786                   
                                                                                                                                                                                     /NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.